Title: From Abigail Smith Adams to John Quincy Adams, 9 November 1815
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son
					Quincy Nov’br 9th 1815
				
				I this day received your Letter No 75 24th August by way of Newyork—Your Father had received one of a later date 31 August, in which you mention this to me.—I have written to you, and to Mrs Adams and the Children by Mr Smith, who saild from Nyork the begining of the Month, in the Minerva for LiverpoolI thank you for the minute, and particular account you have given me of your Labours, and occupations which I presumed were more abundant, altho the Nature of some of them were untill now unknown to us.I had just been reading Shepards journal in France in the years 1802 and in 1814: and there was informd of the difficulty he found to procure passports, and licence to go to France. in one of the offices he says he paid 2, 17 and 9 pence sterling fees. I presume no such perquisites pertain to the office of the American Minister, or the sound of it would have reachd America before now; with the poor sailors I expected you would be surrounded. those which have been liberated and returnd Home, have most of them enterd again into the service of their Country. Young Marston a midshipman on Board the Frigate Washington told us last Sunday Evening, that they had six hundred of them on Board their Ship. Col Aspinwall who lost an Arm in the service of his Country, is appointed Consul, and is gone out, and will releive you from some of your cares. I am too heedless to Number; as you do, my Letters to you; a correct coppy I never have, for sometimes in my second Edition, there is little of the first, save the date, and NameI beleive I have noted to you, in my former Letters, all which I have received from you. As the war has ceased in America, that fruitfull subject, which always furnishd a Topic to write upon, has ceased also, and I shall be reduced to the state of Madam Sevigne, to write of myself, or of those most dear to me, and as by experience, I know those Letters, to be most interesting to me, which relate Family occupations, occurrence, and situations I shall not make any scruple, or aplogy, for proceeding to inform you; of the Birth of a Great Grandson upon the third of October by the Name of Johnson, and upon the 30th, the Aniversary of your Fathers Birth day, and of that of its own Father also, was Born unto us a Great Grandaughter, by the Name of De Wint, a stout Girl, weighing Nine pounds.The two Grandaughters appear to be very happily connected, with worthy virtuous partners, in easy, and the world say, oppulent, circumstances. they areYour Brothers Family is like to increase. he has been absent a fortnight at the Court, in Nantucket, the Vineyard and plimouth in Succession. he feels much hurt, that he has not received a line from you or the Children, since their arrival in England Mrs Adams says she has written two Letters to Mrs Adams, which have not been acknowledged as received. Johns last Letter to me, he requests to be rememberd to them.—Can there be any cause for this?Novbr 18thI began this Letter upon the 9th. the Hurricane influenza, as it is call’d attackd me with voilence, and wholy unfitted me, for my pen, and it has left me, with a pain in my Eye Balls—and an inflamationUpon the 16th I received your Letter of 11th Sepbr No 76. and the Childrens Letters, and the Memoirs of the Life of Dr Price in which I feel much interested. his is a character, which does honour to humane Nature. His Biographer when he quoted the Letter of your Fathers, has not done it with the candour he ought. the Letter has proved History, and he ought to have confesed it, instead of calling “them harsh censures and gloomy predictions” of a splenetic mind. they have proved the Sober reflections of an unbiassed understanding—one only sentance I regret, is that in which he says “I know not what to think of a Republic of thirty Millions of Atheists” the observation was too broad and unlimited—altho it was at a period when the Godess of Reason was Created and Worshiped by these Mad people—yet I beleive there were many true worshipers to be found in the Nation. I will send you a Coppy of the Letter. Amongst the strange things of the present day which have appeard, is an Eulogium by mr Thomas Cooper, the Friend of Dr Preistly, and the libeller of your Father when president. in a late Number of the Port folia, he says “mr Adams’s defence of the constitution of the Unites States, however his opinions, may be controverted on this side of the Atlantic, is such a condensed view of the merrits, and defects of the various Forms of Government, ancient and modern, as is no where else to be found, so far as I know.—an English man would probably admire more than I do, but mr Adams has certainly furnishd ample materials for Reflection to those who differ from his  political Creed. England can show no such work—The triffling and popular panegyric of De Lolme, is not to be compared with it.”Mr Cooper is said to have quitted politicks and has engaged in scientific and literary dissensions, and doing much good in diffusing a usefull Zeal for Letters throughout our countryI do not know whether the president thought a Letter of credence to the Queen necessary for your admission to her Majesty. Your Father had an audience, without, altho he apologized to her for the omission—he did not however take leave of her, as she was sick at the time. if it is meant only as a personal compliment to her I do not care whether you ever see her. We owe her no Respect. She always endeavourd to show in public a Slight to me, when ever, the first time excepted that I attended her drawing Room—she would speak to the Lady upon my Right hand, and left, passing me in my turn, with a courtly stare in my face and when she had thus distinguishd me she could condescend to speak to meI do not know that I ever had a haughty air in my Life, but this I know I felt a contempt for her conduct.Not so with poor old George—he always treated me with equal civility and Respect as any other Ladies at Court, and gave me as hearty a kiss, when I was presented to him—how my successors have been treated I never heard, or inquired—As I was the first Lady at her court after our seperation from Britain, and our Independence, She might feel herself humbled in being obliged to receive me—I would neither then, or now exchange situations with her, or her hopefull Family—I presume this Letter will be deliverd to you by mr Tarbel, who married the Eldest daughter of Cotton Tufts Esqr of Weymouth, and Grandaughter to our venerated Friend dr Tufts. She accompanies her Husband, and will visit you. Mr Tarbel is a Merchant, of respectable standing, and fair Character, goes abroad to form commercial connections—I have more to say upon various other subjects, which my paper obliges, and my Eyes warn me to leave to an other opportunity—I want to hear something of the Statuary & paintings you visited in Paris.affectionatly your Mother
				
					A Adams
				
				
			